ACCEPTED
                                                                                            06-15-00104-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                      12/16/2015 4:59:15 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                               NO. 06-15-00104-CR

                                                                      FILED IN
KENNEDY DEWAYNE RILEY,                  §                     6th COURT
                                                         ON APPEAL      OF APPEALS
                                                                     FROM    THE
                                                                TEXARKANA, TEXAS
    Appellant                           §
                                                              12/16/2015 4:59:15 PM
                                        §             202ND JUDICIAL   DISTRICT
                                                                  DEBBIE AUTREY
VS.                                     §                              Clerk
                                        §
STATE OF TEXAS,                         §            COURT OF BOWIE COUNY
    Appellee                            §                           TEXAS



           MOTION TO EXTEND TIME FOR FILING STATE’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW the State of Texas by and through her below named Criminal

District Attorney and pursuant to Texas Rules of Appellate Procedure and hereby

requests a thirty (30) day extension of the time period for the filing of the State’s

Brief and in support of the same should show the Court as follows:

                                         I.

1. This case is pending from the 202ND Judicial District of Bowie County, Texas.

2. The case is styled State of Texas v. Kennedy Dewayne Riley, Cause No. 13F0131-

202

3. Appellant was found guilty to the offense of capital murder sentenced to life

without parole, in the Institutional Division of the Texas Department of Criminal

Justice.
5. Appellant’s Briefs were filed on November 16, 2015 making the State’s Brief

originally due on or about Decembeer 16, 2015.

6. The State has not previously requested an extension of time for filing the State’s

Brief.

7. The Brief was not timely prepared in this matter due to the press of the business,

both trial and appellate. Said business includes, but is not limited to, the following

since Appellant’s brief was filed:

    Preparation and attendance at the pre-indictment and trial dockets in the 5th

         District Court on November 16, 2015.

    Thanksgiving Holiday November 26-27, 2015.

    Preparation and attendance at revocation and sentencing docket in the 5th

         District Court in New Boston, Texas on November 20, 2015.

    Preparation and attendance at the Grand Jury on December 10, 2015.

    Pre-trial meetings and trial preparation for the trial of State of Texas v. Joshua

         Jacobs throughout the week of December 7-11, 2015. Preparation and

         attendance at jury selection on December 15, 2015.

    Preparation and attendance at the pre-indictment and trial dockets in the 5th

         District Court on December 16, 2015.
                                         II.

The State’s attorney has been diligent in pursuing this appeal and is not seeking this

extension for the purpose of delay.




                                       PRAYER

WHEREFORE, on the bases of Rule 73 of the Texas Rules of Appellate Procedure,

the State respectfully requests this Court to grant the Motion for Extension of Time

for the filing of the State’s Brief.

                                                    Respectfully submitted,




                                                     Respectfully submitted,

                                                    __/s/ Lauren N. Sutton______
                                                    LAUREN N. SUTTON
                                                    Texas Bar No. 24079421
                                                    601 Main Street
                                                    Texarkana, TX 75501
                                                    Lauren.sutton@txkusa.org
                                                    ASSISTANT DISTRICT
                                                    ATTORNEY
                         CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above and foregoing Motion to

Extend Time for Filing State’s Brief was forwarded to Mr. Clint Allen, counsel for

Appellant, on this the 16th day of December, 2015.



                                                     __/s/ Lauren N. Sutton______
                                                     LAUREN N. SUTTON